Name: Commission Regulation (EEC) No 2317/83 of 12 August 1983 on a special intervention measure for common wheat of bread-making quality at the start of the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 83 Official Journal of the European Communities No L 222/5 COMMISSION REGULATION (EEC) No 2317/83 of 12 August 1983 on a special intervention measure for common wheat of bread-making quality at the start of the 1983/84 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, minimum quality ; whereas the limitation of quantities also requires that a procedure be applied to ensure that the offers accepted do not exceed the quantities laid down ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, HAS ADOPTED THIS REGULATION : whereas there is concern regarding the behaviour of the market at the beginning of the marketing year ; whereas, therefore , in accordance with Article 8 of Regulation (EEC) No 2727/75, provision should be made for special intervention measures in the form of buying in of quantities of common wheat of bread ­ making quality subject to a monthly limit on quanti ­ ties in order to ensure better management of the market in common wheat ; Article 1 1 . The intervention agencies of all Member States shall buy in, under the conditions provided for in this Regulation and in accordance with Articles 4 (3) and 5 of Regulation (EEC) No 1629/77, any quantities of common wheat of bread-making quality, as defined by Commission Regulation (EEC) No 2062/81 (*) offered to them during August, September and October of the 1983/84 marketing year, up to a maximum of 3 million tonnes broken down as follows :  750 000 tonnes in August 1983,  750 000 tonnes in September 1983 ,  1 500 000 tonnes in October 1983, subject to the provisions of Article 2 (3). 2 . Such purchases shall be made at any of the inter ­ vention centres laid down for common wheat, under the conditions laid down in Articles 1 and 2 of Regu ­ lation (EEC) No 2738/75 . 3 . Offers for intervention shall be considered only if they are accompanied by proof that a security of 5 ECU per tonne has been lodged . Whereas such purchases should be carried out under the conditions laid down in Articles 1 and 2 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) ; whereas Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality (4), as last amended by Regulation (EEC) No 1644/83 (*), is appli ­ cable ; Whereas the limitation of the quantities to be bought in requires the implementation of measures to guarantee that offers submitted for intervention are genuine ; whereas for this purpose there should be provisions, when offers are submitted, for a security to be lodged which shall be forfeit if the offer is with ­ drawn or if the offer is for a quality below the Article 2 1 . The Member States shall , not later than 1 5 September, 13 October and 15 November 1983 , report to the Commission the quantities offered for interven ­ tion under this Regulation for the preceding month . o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 49 . (&lt;) OJ No L 181 , 21 . 7 . 1977, p . 26 . O OJ No L 160, 18 . 6. 1983, p. 42 . (6) OJ No L 201 , 22. 7. 1981 , p. 6. No L 222/6 Official Journal of the European Communities 13 . 8 . 83 2 . On the basis of the information provided for in paragraph 1 , the Commission shall forthwith :  decide whether, in view of the monthly limits laid down in Article 1 , all the offers submitted may be accepted for the month in question ,  lay down, if the total quantity offered in the Community exceeds the quantity laid down in Article 1 for the month in question , the percentage by which offers made are to be reduced . 3 . If the quantities offered for August are less than 750 000 tonnes, the difference shall be added to the allocation for September. If the quantities offered for September are less than the allocation for that month , plus any amounts added under the preceding subparagraph, the difference shall be carried over to October. 4 . The intervention agency shall forthwith inform the operator of the quantities offered which may be accepted, subject to compliance with any other provi ­ sions applicable. 5 . Definitive acceptance of the offer by the inter ­ vention agency shall be made as soon as possible . Article 3 1 . The security referred to in Article 1 (3) shall be forfeit for those quantities where the offer :  is withdrawn after the end of the month in which it is made,  is for common wheat of a quality less than minimum bread-making quality, if the operator is not able within a time limit laid down by the Member State to replace it with common wheat of that quality. 2. The security shall be released forthwith for quan ­ tities accepted into intervention and quantities not accepted pursuant to Article 2 (2). Article 4 Delivery shall take place within two months of the date of acceptance of the offer by the intervention agency. Article 5 Intervention agencies shall lay down such further procedures and conditions for taking over wheat, compatible with the provisions of this Regulation, as are required in order to take account of special condi ­ tions in their Member State . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1983 . For the Commission Poul DALSAGER Member of the Commission